Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on February 11, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, the claim recites “the helical portion of the torque tube” without proper antecedence. There is no previous requirement that the torque tube include a helical portion. Additionally, the claim later on states “a helical portion of the torque tube” which is unclear as to if Applicant is attempting to define the feature after recitation thereof or introduce a separate element. Revision is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140216522 by Au in view of US 6253632 by Poulek.

Regarding Claim 1, Au discloses a solar tracking system comprising a solar array (Fig. 2 teaching the claimed “a solar array”), a plurality of support beams (beams extending linearly along bottom of panels Fig. 5 teaching the claimed “a plurality of support beams configured to support the solar array”), a torque tube coupled to the plurality of support beams (Fig. 5 teaching the claimed “a torque tube coupled to the plurality of support beams”), and posts supporting the torque tube and allowing for rotation of the pivot tube (Fig. 5 teaching the claimed “a base configured to rotatably support the torque tube”) via a drive assembly (Fig. 15 teaching the claimed “and an articulation system configured to rotate the torque tube relative to the base”). 

The drive system is disposed about an end of the torque tube so as to facilitate rotation thereof (Fig. 1, 15) but Au fails to disclose the specific structure of the drive system corresponding to the requirements of the claimed articulation system. 

However, Poulek discloses a rotational drive assembly (Fig. 1) which allows for rotation of an output tube disposed and an end thereof (13 Fig. 1). The drive assembly comprises an outer tube (11 Fig. 1 teaching the claimed “the articulation system comprising: an outer tube”), a driving screw (3 Fig. 1 teaching the claimed “a screw rod disposed within the outer tube”), a driving nut which mates with the threads of the driving screw (4 Fig. 1 teaching the claimed “a nut configured to mate with threads of the 

Poulek is the same field of endeavor as Au as both are related to drive assemblies for rotational movement of a tubular structure. A skilled artisan would appreciate any known and conventional drive assemblies for rotational movement would be viable to use within Au’s assembly, rendering obvious the requirements of Claim 1, as The claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 
  
Regarding Claim 8, modified Au discloses when inserting the torque tube into the drive assembly, an exterior sleeve may be used which guides and maintains placement of the torque tube (Au Fig. 15 teaching the claimed “further comprising a sleeve having a diameter greater than the diameter of the outer tube, an end portion of the sleeve coupled to an end portion of the torque tube, the sleeve configured to cover the inner tube when the solar tracking system is in an extended position”).  

Regarding Claim 9, modified Au discloses the drive assembly is coupled to the end of the torque tube (Poulek Fig. 1, Au Fig. 1 teaching the claimed “wherein the articulation system is coupled to an end portion of the torque tube”).  

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Poulek as applied to claim 1 above, and further in view of US 5228353 by Katahira et al (hereinafter Katahira). 

Regarding Claim 2, modified Au discloses the limitations of Claim 1 but fails to disclose the configuration of Claim 2. 

However, Katahira discloses a rotary actuator which comprises a housing (12 Fig. 2) and a nut within which a shaft is inserted (6 Fig. 2). The interior of the housing walls include helical grooves (20 Fig. 2 teaching the claimed “wherein a plurality of helical grooves are disposed on an inside portion of the outer tube”) and the nut includes corresponding ridges along the outside surface thereof (17 Fig. 2 teaching the claimed “a respective plurality of ridges are disposed on an outside portion of the nut, the plurality of ridges configured to movably mate with the plurality of helical grooves so that the plurality of helical grooves rotate the nut as the nut is translated along at least a portion of the length of the outer tube when the screw rod is rotated by an electric motor”). These interlocking features allow the nut to rotate along the inside of the housing during operation (Col 5 L 58-Col 6 L 33). 

Therefore, it would have been obvious to a skilled artisan wishing to allow for rotational movement of the nut within modified Au’s actuator to modify the interior walls of the housing and the exterior walls of the nut as presented by Katahira.  

Regarding Claim 3, modified Au discloses an additional nut disposed about the screw rod between the auxiliary tube and the output tube (Poulek 6 Fig. 3 teaching the claimed “wherein the articulation system further comprises: a helical tube coupled between the inner tube and the torque tube”). The base of the assembly includes a support which accommodates the torque tube (Au Fig. 13 for example) which would allow for slidable support of the torque tube, reading on the claimed “and a helical tube support disposed on the base and configured to slidably support the helical portion of the torque tube”. Actuation of the motor (Poulek 7 Fig. 1) would allow for torque rotation of the torque tube for rotating the solar assembly, reading on the claimed “wherein actuation of the electric motor causes a helical portion of the torque tube to translate within the helical tube support, the helical tube support configured to rotate the helical portion of the torque tube as the 

Regarding Claim 4, modified Au discloses a planar element along the outside of the ridges which form radial pathways (Katahira 11 Fig. 1 for example teaching the claimed “further comprising a plurality of first caps disposed at end portions of the plurality of ridges of the nut, wherein the plurality of first caps and radial sides of the plurality of ridges of the nut form a plurality of radial ball bearing paths”) and wherein the grooves of the housing and the ridges of the nut form longitudinal pathways (Fig. 3 teaching the claimed “wherein sides of the plurality of helical grooves of the outer tube and longitudinal sides of the respective plurality of ridges of the nut form a plurality of longitudinal ball bearing paths”) and the longitudal and radial pathways connect to accommodate a plurality of ball bearings (Katahira Fig. 1, 3 teaching the claimed “the plurality of longitudinal ball bearing paths connecting the plurality of radial ball bearing paths to form a recirculating ball bearing path, and wherein a plurality of ball bearings are disposed in the recirculating ball bearing path”). 

Regarding Claim 5, modified Au discloses a the ridges include inclined portions which terminate at a base thereof, the base thereof constituting a second “cap” of each ridge (Katahira Fig. 3 teaching the claimed “wherein each of the plurality of ridges of the nut include a first ridge portion, a second ridge portion, and a second cap disposed between the first ridge portion and the second ridge portion, and wherein sides of the first and second ridge portions and respective sides of the second cap form another plurality of longitudinal ball bearing paths”).  

.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Au in view of Poulek as applied to claim 1 above, and further in view of US 20180238072 by McKinion.

Regarding Claim 7, modified Au discloses the limitations of Claim 1 but fails to disclose roller bearings as required in Claim 7. 

However, McKinion discloses an actuatory assembly for a solar tracker wherein a plurality of roller bearings are disposed within the interior of the housing of the actuator about the elongating member (Claim 15 teaching the claimed “further comprising double roller bearings disposed around a non-threaded portion of the screw rod”) so as to maintain the proper spacing there between (Claim 15). 

Therefore, it would have been obvious to include roller bearings within modified Au’s assembly, as taught by McKinion, in order to ensure proper spacing there between. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721